DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement(s) (IDS/IDSs) submitted on 3/20/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS/IDSs is/are being considered by the examiner.

Specification

Applicant is reminded of the proper content of an abstract of the disclosure.

If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because it is neither (1) a concise statement of the technical disclosure of the patent including that which is new in the art to which the invention pertains, nor (2) in narrative form.  Applicant has merely copied claim language into the abstract instead of stating what is new in the art in a way that is readily accessible to one of ordinary skill in the art and, ideally, a layperson.  Correction is required.  See MPEP § 608.01(b).

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: (1) the term, abbreviation, or acronym "ABS" is used in the specification and the claims without indication of what it refers to; and (2) the term "polar wheel angle" is used in the specification and the claims without explanation as to what the applicant is referencing.  An investigation of the context of the specification, prior art, non-patent literature, and technical dictionaries and references did not further elucidate as to what applicant means by this term and applicant has not properly acted as his/her own lexicographer.

Claim Rejections - 35 USC § 112

Claims 2-5, 7, and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2-5 and 7, those claims contain limitations relating to a "consumer" with varying formulations that differ from the first time the word "consumer" appears in the claims (i.e., "at least one electrical consumer" in claim 1) and differ from one another.  It is therefore unclear whether the applicant is referring back to the "at least one electrical consumer" of claim 1, a separate electrical consumer, or a consumer of a different type altogether.  As such, the metes and bounds of the claims cannot be determined.
Regarding claim 9, a review of the specification, prior art, non-patent literature, and technical dictionaries and references specification, prior art, non-patent literature, and technical dictionaries and references did not reveal the meaning of the limitation "a polar wheel angle" and applicant did not properly act as his/her own lexicographer.  As such, the metes and bounds of the claim cannot be determined.

Regarding claim 11, the term, abbreviation, or acronym "ABS" is used in the specification and the claims without indication of what it refers to.  As such, the metes and bounds of the claim cannot be determined.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Regarding claim 12, the claim is not in proper dependent form; specifically, it does not "contain a reference to a claim previously set forth and then specify a further limitation of 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, 


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent App. Pub. No. 2006/0041765 to Taniguchi et al.

Regarding claim 1, Taniguchi teaches a method for vehicle electrical system diagnosis using a voltage regulator (240, 270) [6], which is configured to regulate the voltage supplied by a generator (200) [5] via a converter (250, 260) for a vehicle electrical system (220) of a vehicle [3] by outputting an output signal, the method comprising:
detecting (10) the output signal of the voltage regulator (240, 270) by way of a control device [¶ [0023]];
ascertaining (20) an instantaneous power output (100) at the vehicle electrical system (220) on the basis of the detected output signal [¶¶ [0023], [0034]], and
analyzing (30) the ascertained power output (100) for diagnosis of the vehicle electrical system (220) and at least one electrical consumer which is connected to the vehicle electrical system [¶¶ [0033]-[0035]].

Regarding claim 2, Taniguchi teaches the method according to claim 1, wherein the analysis is performed on the basis of 

Regarding claim 3, Taniguchi teaches the method according to claim 2, wherein the items of information comprise a switching-on or switching-off signal of a consumer [¶¶ [0028]-[0031]].

Regarding claim 4, Taniguchi teaches the method according to claim 2, wherein the items of information comprise a power consumption of a consumer [¶ [0023]].

Regarding claim 5, Taniguchi teaches the method according to claim 2, wherein the items of information are stored in a storage unit in relation to an operating state of the at least one electrical consumer [¶ [0033]].

Regarding claim 6, Taniguchi teaches the method according to claim 1, furthermore comprising: outputting (40) the detected output signal and/or a result value of the analysis and/or the instantaneous power output (100) via an interface [¶ [0038]].

130) [¶ [0025]], and determining a turn signal frequency of a vehicle turn signal connected as a consumer on the basis of the determined frequency component [¶ [0025]].

Regarding claim 8, Taniguchi teaches the method according to claim 1, wherein the ascertainment of the power output is carried out on the basis of the duty cycle in the output signal, wherein the output signal activates a switch to short-circuit or switch off the converter (250, 260) [¶¶ [0025], [0049], & [0057]].

Regarding claim 9, Taniguchi teaches the method according to claim 1, wherein a polar wheel angle of the generator (200) is predetermined on the basis of the output signal [¶ [0032]].

Regarding claim 10, Taniguchi teaches the method according to claim 1, wherein the voltage regulator (240) is a voltage regulator implemented by software in a control device (270) [¶ [0023]].



Regarding claims 12 and 13, Taniguchi teaches a method according to claim 1, but does not teach explicitly (regarding claim 12) a processing unit, which is configured to carry out all method steps of a method according to claim 1 -or- a non-transitory, computer-readable storage medium containing instructions which perform the method of claim 1.
However, implementing a known function on a computer has been deemed obvious to one of ordinary skill in the art if the automation of the known function on a general purpose computer is nothing more than the predictable use of prior art elements according to their established functions.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); see also MPEP § 2143, Exemplary Rationales D and F and MPEP § 2114(IV)4.  Because the limitations of claims 12 and 13 are known other than mere basic programming, i.e., merely general purpose computer-based implementation of the method, that limitation does not patentably distinguish the claim over the prior art.

Conclusion


United States Patent App. Pub. No. 2018/0029546 to Mohrmann et al. teaches an on-board vehicle electrical system having a converter and high-load consumer.
United States Patent App. Pub. No. 2017/0310260 to Schroth et al. discloses a controller for a separately excited electric generator in a vehicle electrical system of a motor vehicle.
United States Patent App. Pub. No. 2015/0314740 to Reichow et al. discloses a method for the controlled connection of a plurality of on-board power system branches of a vehicle.
United States Patent No. 6,208,931 to Schoettle et al. discloses a power distribution system in a vehicle.
United States Patent No. 6,122,576 to Ries-Muller, which discloses diagnosis of electrical consumers in a motor vehicle.
United States Patent App. Pub. No. 2019/0132917 to Veenstra et al., which discloses an LED lamp failure detection circuit.
United States Patent App. Pub. No. 2017/0179760 to Jawany, which discloses a discrete energy reservoir with diagnostics.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164.  The examiner can normally be reached on 10:00a-6:00p M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868  

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                       
6/19/2021